MEMORANDUM **
Demetrio Saldana-Lopez appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326.
Saldana-Lopez contends that in applying a 16-level adjustment under U.S.S.G. § 2L1.2(b)(A)(ii), the district court committed error under Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205 (2005), Dretke v. Haley, 541 U.S. 386, 124 S.Ct. 1847, 158 L.Ed.2d 659 (2004), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), by considering “facts” from his prior state conviction and deportation that were neither admitted by Saldana-Lopez nor found to exist by a jury.
This contention lacks merit. We have continued to hold after Blakely, Haley, Shepard, and United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), that enhancements under U.S.S.G. § 2L1.2 do not implicate the Sixth Amendment. See United States v. Moreno-Hernandez, 419 F.3d 906, 914 n. 8 (9th Cir.2005) (rejecting Blakely/Booker challenge to enhancement under § 2L1.2(b)(A)(ii)); see also United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005) (noting that we continue to be bound by the Supreme Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), that a district court may enhance a sentence on the basis of prior convictions, even if the *560fact of those convictions was not found by a jury beyond a reasonable doubt).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.